Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00038-CV

                        ABERCROMBIE & FITCH STORES, INC.,
                                   Appellant

                                               v.

                                      Ryan ROBERTS,
                                          Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI23816
                         Honorable Michael E. Mery, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
court for this appeal are taxed against Abercrombie & Fitch Stores, Inc.

       SIGNED April 10, 2019.


                                                _________________________________
                                                Patricia O. Alvarez, Justice